OPINION — AG — **** DISABLE VETERAN — PREFERENCE **** A DISABLE VETERAN MUST BE IN RECEIPT OF BENEFITS PAYABLE AT THE RATE OF TEN PERCENT (10%) OR MORE IN ORDER TO QUALIFY FOR THE ADDITIONAL PREFERENCE PROVIDED BY 74 O.S. 1978 Supp., 817 [74-817], THAT SUCH VETERAN'S NAME SHALL BE PLACED AT THE TOP OF THE REGISTER IN ACCORDANCE WITH THE NUMERICAL RATING OF THE OTHER SERVICE CONNECTED VETERANS IN RECEIPT OF BENEFITS PAYABLE AT THE RATE OF TEN PERCENT (10%) OR MORE. CITE: 72 O.S. 1978 Supp., 67.13 [72-67.13](A) (MICHAEL JACKSON)